Judge Owsley
delivered the opinion of the court.
This is an appeal from a judgment in ejectment, rendered against the appellant in an action brought against him fn the court below by the appellee.
The assignment of error, questions the decision of that court, in refusing a new trial.
The motion for a new trial was made on the ground of the verdict being contrary to evidence, and it is now contended that the record shews a clear adverse possession against the appellee’s claim for upwards of twenty years before the commencement of his action, and hence it is urged that, upon that ground a new trial ought to have been awarded.
But upon an attentive review of the evidence as spread upon the record, we are not of opinion that such, a possession has been proven, as can warrant the interference of this court in overturning the finding of the jury, and the decision of the court below.
The evidence does, it is true, shew that a certain John Alexander settled upon the land under a certain James Wilson upwards of twenty years before the action commenced, but there is nothing in the cause conducing to s^ew under what claim Wilson held, or that it was adverse to Morgan: and, besides, the evidence is by no means satisfactory to shew a continuation of possession ever since Alexander settled upon the land.
Under these circumstances, therefore, we are of opinion the judgment of the court below must be affirmed wijh cost.